Citation Nr: 0712897	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.  In 
June 2006, the Board remanded this matter to the RO to 
schedule a DRO hearing per the veteran's request of August 
2004.  However, the veteran was unable to attend the 
September 2006 hearing.

In a June 2004 statement in support of claim, the veteran 
appears to be claiming service connection for a left leg 
injury.  As this claim has not been developed for appellate 
review, the Board refers the claim to the RO for appropriate 
action.

This claim was certified to the Board as a claim for service 
connection for PTSD and a separate claim for service 
connection for a depressive disorder.  However, the Board 
finds that the claim is for a single psychiatric disorders, 
variously diagnosed, and has thus styled the claim as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran was in combat.  Stressor events occurred in 
combat, are related to his diagnosed PTSD, and are consistent 
with the circumstances, conditions, and hardships of his 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.
Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v.West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran claims that while serving in Vietnam from May 
1968 to May 1970, he was exposed to combat stressors that 
support a PTSD diagnosis.

A review of the veteran's DD Form 214 shows that he served in 
the Army with a military occupational specialty of light 
weapons, infantry.  He was stationed in Vietnam, and as a 
result of this service he received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
with 60 Device, Army Commendation Medal, and Purple Heart.  
The veteran's awards are consistent with service in Vietnam 
during the Vietnam War and are indicative of combat.

The service medical records are negative for evidence of any 
acquired psychiatric disorder during service; his psychiatric 
evaluation at separation in April 1970 and expiration of term 
of service examination are void of findings, symptoms, 
complaints, or diagnoses of an acquired psychiatric disorder.

In March 2004, the veteran submitted statements detailing 
stressors he experienced in service involving an explosion 
near the vicinity of Long Khanh in which he sustained injury 
to his service-connected right hip and deaths of two fellow 
soldiers H.B. and M.C.A.  The veteran provided detailed 
information concerning the deaths of the soldiers from the 
Vietnam Veterans Memorial Wall website.

In December 2003, the veteran was hospitalized at a VA 
Medical Center.  The hospital report shows that he presented 
with thoughts of killing himself and complaints of depressed 
mood, insomnia, decreased appetite, anhedonia, irritability, 
severe anxiety, decreased motivation, decreased 
concentration, and suicidal ideation.  He reported that 
"voices" called his name and that he saw shadows in his 
room.   He stated that his symptoms began six months prior 
and were associated with the Iraq war.  Upon examination, he 
appeared calm and appropriately dressed.  He had spontaneous 
vocal speech.  Mood and affect were found to be appropriate.  
He denied homicidal thoughts, but admitted suicidal thoughts, 
plans, or ideas.  He was coherent, relevant, logical, alert, 
and fully oriented to time, place, and/or person.  He made no 
loose associations and had no flight of ideas; phobias; panic 
attacks; obsessions or compulsions; or disorders of 
perception.  He had auditory and visual hallucinations.  
Memory was preserved while concentration was not preserved.  
Judgment and insight were good.  His condition was diagnosed 
as major depression, moderate, with psychotic features.  He 
was hospitalized to prevent self harm and harm to others and 
prescribed medication.  When discharged eight days later, the 
veteran was found to be patient, alert, and oriented times 
three.  He had euthymic mood and affect.  Logic was coherent 
and relevant.  He was not suicidal, homicidal, or psychotic.

A February 2004 VA psychiatric treatment note shows that the 
veteran reported that he continued to see shadows and heard 
voices calling him at night.  He also reported having 
nightmares of Vietnam events.  Upon examination, hygiene was 
adequate and he was appropriately dressed and cooperative.  
He was sad, with restricted affect and low pitch speech.  His 
visual hallucinations were confirmed, though no delusions 
were detected.  He did not have self harm ideas, suicidal 
ideas or plans, or homicidal ideas.  There were no ideas of 
reference or aggression or ideas that he was being 
persecuted, or of aggression.  His thought process was 
coherent, relevant, and logical.  He was oriented in all 
events.  Memory was preserved and judgment and insight were 
good.  His condition was diagnosed as major depression, 
moderate, with psychotic features.

In March 2004, the veteran was examined by a psychologist at 
the Arecibo Vet Center.  The summary of treatment from 
December 2003 to March 2004 shows that the veteran was 
involved in several critical incidents, in which his life was 
endangered and he witnessed the death of fellow soldiers 
First Sergeant M.C.A. and Sergeant H.B.  The report also 
mentions an explosion from a mine during which he sustained 
injury and attacks from the enemy.  Accordingly, he responded 
to those incidents with intense fear and a sensation of 
helplessness.  The psychologist stated that world events like 
the terrorist attack on the World Trade Center and conflicts 
in Afghanistan and Iraq exacerbated his symptoms and caused 
him to experience flashbacks and intrusive thoughts related 
to his war experience; nightmares; hyperarousal; anxiety; 
insomnia (almost every night); depression; crying spells; 
suicidal ideation; panic attacks (four to five times per 
week); feelings of helplessness; hopelessness; anger; 
confusion; memory and concentration problems; efforts to 
avoid thoughts or feelings that remind him of Vietnam; and 
visual and auditory hallucinations.  During a mental status 
evaluation, the veteran was oriented in person and place, but 
not in time and showed poor grooming.  Speech was slow and 
pressured.  Memory function was impaired.  Affect was flat 
and anhedonic.  He seemed agitated, restless, and fidgeted on 
the seat.  Insight and judgment were poor.  He exhibited poor 
impulse control.  Suicidal ideation was present, medium risk.  
Mood was depressed.  The psychologist opined that due to in-
service events, he experienced fear and horror and continued 
to re-experience traumatic events by way of intrusive 
thoughts, nightmares, flashbacks, and became distressed 
physiologically and psychologically when exposed to cues that 
reminded him of those events.  The psychologist diagnosed the 
veteran's condition 309.81 PTSD Chronic with Delay Onset, 
based on the veteran's military history, presenting 
complaints, military records, behavioral observations, self 
reports, meeting clinical criteria from DSM-IV, clinical 
assessment, and by way of inductive reasoning.  He found that 
the veteran's condition significantly affected his cognitive, 
affective, and social skills, and that his ability to work 
and maintain effective social relationships was significantly 
impaired.  His prognosis was poor.

In April 2004, the veteran underwent a VA PTSD examination.  
The veteran complained of poor concentration at work due to 
[lack of] sleep and stated that he was suspended.  He 
complained of not sleeping well, even with medications.  He 
stated that he was awakened by voices calling his name.  He 
reported that he would become irritable and liked to be 
alone, which he identified as the reason for his divorces.  
He could not watch the news related to the war in Iraq.  Upon 
examination, he appeared clean and was oriented times three, 
with a slightly depressed mood.  Affect was constricted. 
Attention was good.  Concentration, memory, insight and 
judgment were fair.  Speech was clear and coherent.  He was 
not having hallucinations or suicidal or homicidal ideations.  
He exhibited good impulse control.  His condition was 
diagnosed as a depressive disorder, NOS (not otherwise 
specified).  Although the examiner acknowledged that the 
veteran's military history included receipt of the Combat 
Infantry Badge, Purple Heart, and a left leg injury, he 
opined that based on his history, records, and evaluations, 
the veteran did not fulfill the diagnostic criteria for PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The March 2004 summary of treatment and report from the Vet 
Center psychologist are the most persuasive evidence in this 
case.  The psychologist provided a detailed rationale that 
specifically addressed the criteria necessary for a diagnosis 
of PTSD and included a detailed discussion of the veteran's 
claimed stressors.  For example, the psychologist explained 
that exposure to traumatic events (small arms attacks and 
witnessing the deaths of fellow soldiers) caused the veteran 
to experience intrusive thoughts, nightmares, and flashbacks.  
The psychologist noted that the veteran made efforts to avoid 
thoughts or feelings that remind him of Vietnam.  The veteran 
also had persistent symptoms of insomnia (four to five times 
a week), concentration problems, and hyperarousal.  He 
diagnosed the veteran's disorder as PTSD and opined that the 
condition significantly affected his cognitive, affective, 
and social skills; and significantly impaired his ability to 
maintain effective social relationships.  The psychologist 
based his findings and rationale on the veteran's military 
history, presenting complaints, military records, behavioral 
observations, clinical criteria from DSM IV-TR, and clinical 
assessment.  The Board places greater weight on the March 
2004 opinion, as the psychologist provided a thorough 
rationale and addressed the veteran's specific experiences 
and their relationship to his symptoms.

The Board has also considered the opinion expressed in the 
April 2004 VA examination report in which the examiner opined 
that the veteran did not fulfill the diagnostic criteria for 
PTSD.  However, the report contains only a cursory 
description of claimed stressors and is void of any 
discussion of the potential effects of the veteran's in-
service stressors such as witnessing the deaths of fellow 
soldiers which meets criteria A (exposure to a traumatic 
event) for a DSM-IV diagnosis of PTSD.  Finally, there was no 
detailed discussion of a possible link between combat events 
and the veteran's specific symptoms in the report.

The Board finds that the evidence is in favor of the claim.  
Therefore, service connection for PTSD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


